        Case 1:10-cv-10921-DPW Document 227 Filed 03/25/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



SUN CAPITAL PARTNERS III, LP;           )
SUN CAPTIAL PARTNERS III QP, LP;        )
SUN CAPITAL PARTNERS IV, LP,            )
          Plaintiffs,                   )
                                        )      CIVIL ACTION NO.
             v.                         )      10-10921-DPW
                                        )
NEW ENGLAND TEAMSTERS &                 )
TRUCKING INDUSTRY PENSION               )
FUND,                                   )
          Defendant/Third Party,        )
          Plaintiff,                    )
                                        )
             v.                         )
                                        )
SCOTT BRASS HOLDING CORP                )
And SUN SCOTT BRASS, LLC.,              )
          Third Party Defendants.       )


                         FINAL JUDGMENT UPON MANDATE


WOODLOCK, District Judge

      Mandate (Dkt. No. 225) having been being issued, and in accordance with the

Judgment entered by the United States Court of Appeals for the First Circuit on

November 22, 2019 (Dkt. No. 221), on remand it is hereby ORDERED, ADJUDGED

AND DECREED:

                    Judgment for the Plaintiffs against the Defendant.


                                        BY THE COURT,

                                        /s/ Barbara Beatty
                                        Deputy Clerk
DATED: March 25, 2020
